Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildebrandt (US 20120170779 A1).
Regarding Claim 1, Hildebrandt teaches: An in-ear speaker (Figs. 1-2) configured to be worn by a subject (as shown), the in-ear speaker comprising: an audio source configured to generate a source audio signal (¶ [0047]: the device accepts sound signals in any surround format); one or more speakers configured to emit a sound based on the source audio signal (front speakers 22L and 22R; rear speakers 24L and 24R in Figs. 1-2; ¶ [0035]); an enclosure configured to enclose the one or more speakers (chambers 28 and ¶ [0036]-[0037]); an audio-transport tube having an input end coupled to the enclosure to receive the sound from the enclosure (tubing arrangement 23L with opening of chamber 28); and an audio reflector coupled to an output end of the audio-transport tube and configured to reflect the sound (ear cup 40L, for example, reflects the sound from tubing arrangement 23L; ¶ [0037]).
Regarding Claim 8, Hildebrandt teaches: wherein each of the one or more speakers is disposed within a speaker funnel inside the enclosure (the portion of the chamber opening to the tubing arrangement forms a funnel).
Regarding Claim 9, Hildebrandt teaches: wherein the one or more speakers comprise a singular speaker (There is a singular speaker associated with a tubing arrangement).
Regarding Claim 11, method limitations pertaining substantially to the structural limitations of Claim 1 are recited. Therefore, Claim 11 is rejected for the same reasons as above with respect to Claim 1.
Regarding Claim 18, Hildebrandt teaches: wherein each of the one or more speakers is disposed within a speaker funnel inside the enclosure (the portion of the chamber opening to the tubing arrangement forms a funnel).
Regarding Claim 19, Hildebrandt teaches: wherein the one or more speakers comprise a singular speaker (There is a singular speaker associated with a tubing arrangement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt (US 20120170779 A1), in view of Asada (EP 3657816 A1).
Regarding Claim 7, Hildebrandt does not specifically teach: an audio converter coupled to the audio source and configured to convert a digital source audio signal into the source audio signal.  Hildebrandt teaches circuit for controlling the sound (¶ [0053]). In a related field, Asada teaches to process incoming digital sound signals to analog signals for transmission to speakers in a headset (Fig. 31: DAC 3103L and DAC 3103R). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrandt, if not already taught, to include a digital to analog converter such as taught by Asada. Motivation for doing so would lie in allowing a digital signal to drive the speakers of Asada to reproduce sound.
Regarding Claim 10, Hildebrandt does not specifically teach: wherein the one or more speakers comprise a speaker array coupled to a crossover network, the crossover network coupled to the audio source and configured to filter the source audio signal from the audio source into a plurality of frequency signals, the speaker array comprised of a plurality of speakers configured to respectively emit a frequency signal of the plurality of frequency signals. In a related field, Asada teaches for an ear worn device to provide a crossover network for dividing a source audio signal into at least two separate frequency bands for output by two speakers (Fig. 29 and ¶ [0103]). Therefore, in order to better reproduce a source audio signal, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrandt to include a crossover network, such as taught by Asada. Motivation for doing so would lie in allowing each of the speakers of Hildebrandt to reproduce a source audio signal at a different frequency range which would allow a user to interpret sounds more efficiently.
Regarding Claim 17, Hildebrandt does not specifically teach: an audio converter coupled to the audio source and configured to convert a digital source audio signal into the source audio signal.  Hildebrandt teaches circuit for controlling the sound (¶ [0053]). In a related field, Asada teaches to process incoming digital sound signals to analog signals for transmission to speakers in a headset (Fig. 31: DAC 3103L and DAC 3103R). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrandt, if not already taught, to include a digital to analog converter such as taught by Asada. Motivation for doing so would lie in allowing a digital signal to drive the speakers of Asada to reproduce sound.
Regarding Claim 20, Hildebrandt does not specifically teach: wherein the one or more speakers comprise a speaker array coupled to a crossover network, the crossover network coupled to the audio source and configured to filter the source audio signal from the audio source into a plurality of frequency signals, the speaker array comprised of a plurality of speakers configured to respectively emit a frequency signal of the plurality of frequency signals. In a related field, Asada teaches for an ear worn device to provide a crossover network for dividing a source audio signal into at least two separate frequency bands for output by two speakers (Fig. 29 and ¶ [0103]). Therefore, in order to better reproduce a source audio signal, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrandt to include a crossover network, such as taught by Asada. Motivation for doing so would lie in allowing each of the speakers of Hildebrandt to reproduce a source audio signal at a different frequency range which would allow a user to interpret sounds more efficiently.

Allowable Subject Matter
Claims 2-6, 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651